Title: From George Washington to Anthony Wayne, 14 December 1783
From: Washington, George
To: Wayne, Anthony


                        
                            Dear sir
                            Philadelphia 14th Decr 1783
                        
                        I have only time before my departure from this City to acknowledge the receipt of your two favors of the 1
                            Novr and 14 December with the several inclosures which I will take an opportunity of laying before Congress at as early a
                            period as possible.
                        I should have been very happy to have seen you—here—and am sorry your health did not permit it—I hope however
                            I shall soon have that pleasure at Mount Vernon. being with great regard—Dear sir Your very humble and Obed. Servant
                        
                            G: Washington
                        
                    